Exceptions to ruling below quashing alternative writ and denying peremptory writ in mandamus proceedings brought to compel the Secretary of State of Maine to certify the nomination of the relator in the primary election of June 17, 1940, as candidate of the Republican party for representative to the legislature from the class towns of Topsham, Woolwich, Phippsburg, West Bath, and Arrowsic, and for other incidental relief. For the reasons stated in Burkett, Attorney-General (Leach Relator) v. Robie, the exceptions must be overruled. Exceptions overruled.